Citation Nr: 1816740	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-39 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a compensable rating for residual chloracne scars of the upper extremities and trunk.  


REPRESENTATION

Appellant represented by:	Andrew L. Wener, Attorney


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 






INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970.

By way of procedural background, in December 2011, the Board reopened a previously denied service connection claim for chloracne and ultimately awarded service connection for chloracne.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from May and August 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In the May 2012 rating decision, the RO implemented the award of service connection for chloracne, assigning a noncompensable rating for chloracne on the upper extremities and trunk, and increased to 10 percent the rating for scars on the head, face, or neck.

The August 2012 rating decision continued the noncompensable rating for chloracne on the upper extremities and trunk, and continued the 10 percent the rating for scars on the head, face, or neck.  In a July 2014 rating decision, the RO increased the rating to 30 percent for scars of the head, face, and neck.  In a July 2014 SSOC, the RO continued the noncompensable rating assigned for chloracne on the upper extremities and trunk, and the 30 percent rating for the scars of the head, face, or neck.  In his November 2014 substantive appeal (VA Form 9) however, the Veteran limited his appeal to the issue pertaining to the chloracne scars of the upper extremities and trunk and the July 2016 Supplemental Statement of the Case continued the noncompensable rating for chloracne scars of the upper extremities and trunk.  

Nevertheless, despite the fact that the Veteran did not perfect an appeal of the claim for an increased rating for scars of the head, face, or neck, the RO issued a rating decision in July 2016 that continued its 30 percent rating, and then the Veteran filed an NOD in August 2016, which was acknowledged by the RO.  The Veteran's claim for an increased rating for scars of the head, face or neck is thus in appellate status, but not yet ripe for adjudication by the Board as development is still underway.  Moreover, in December 2016, the RO issued a rating decision pertaining to the issues of (1) a higher rating for a healed shrapnel wound of the right foot; (2) a higher rating for posttraumatic stress disorder; (3) entitlement to individual unemployability; (4) service connection for COPD; (5) service connection for a left hip replacement; (6) service connection for a right hip replacement; (7) service connection for kidney disease; (8) service connection for peripheral neuropathy, left lower extremity; (9) service connection for peripheral neuropathy, left upper extremity; (10) service connection for peripheral neuropathy, right upper extremity; (11) service connection for retroperitoneal fibrosis; (12) service connection for sleep apnea; and (13) service connection for stomach intestinal condition.  The Veteran filed a NOD in March 2017 with respect to all the issues decided in the December 2016 rating decision.  He also disagreed with the effective dates assigned for the awards and assigned disability ratings.  The RO acknowledged receipt of the NOD in March 2017.

Ordinarily the above-noted claims disagreed with would be remanded for the issuance of a statement of the case pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  However, because the RO has already acknowledged the Veteran's August 2016 and March 2017 NODs and there is indication that additional action is pending, this situation is distinguishable from Manlincon, where a notice of disagreement had not been recognized.  As such, the Board need not direct the RO in a remand to address those claims at this time.  

Accordingly, the only issue on appeal and discussed herein pertains to the chloracne on the upper extremities and trunk.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional VA skin disease and scar examination reports were associated with the claims file in November 2017, notably after the most recent supplemental statement of the case (SSOC) was issued in July 2016.  The scar examination addressed the scars on the Veteran's face and neck (not relevant here), but the skin disease examination is relevant as it addressed the Veteran's chloracne on the upper extremities and trunk.  Moreover, a December 2017 VA addendum also addressed the chloracne on the Veteran's arms and trunk/upper back.  As this medical evidence was generated by VA, and because a waiver of AOJ consideration has not been provided by the Veteran, a remand is warranted in order to allow the AOJ to review this evidence and issue a SSOC.  See generally Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law 112-154 (amending 38 U.S.C. § 7105 by adding new paragraph (e)).

Accordingly, the case is REMANDED for the following action:

Issue a SSOC as to the issue of entitlement to a compensable rating for residual chloracne scars of the upper extremities and trunk that includes consideration of the November 2017 VA skin disease examination report and the December 2017 addendum, and any other relevant evidence received since the July 2016 SSOC.  

**In readjudicating the claim, the applicability of all relevant skin codes should be considered, specifically to include those under Diagnostic Codes 7829 and 7806.

If the benefit sought on appeal is not granted, and after the Veteran and his attorney has had an adequate opportunity to respond, the appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




